Opinion issued November
18, 2010
 
 
 
 
 
 
 
 
In The
Court of Appeals
For The
First District of Texas
____________
 
NO. 01-03-00647-CV
____________
 
TRINITY HEALTHCARE MANAGEMENT, L.L.C., ET AL,
Appellant
 
V.
 
PHARMERICA, INC., Appellee
 

 
On Appeal from the County Civil Court at Law No. 1
Harris County, Texas
Trial Court Cause No. 771745
 

 
MEMORANDUM
OPINION




We dismiss this appeal for want of
prosecution.  On April 9, 2004, we abated
this case because one or more of the parties to the appeal, who was a defendant
in the trial court, filed a suggestion of bankruptcy.  On July 14, 2010, we advised the parties that
the Court had learned from the information service of the bankruptcy court that
the case was ordered closed on December 11, 2009 and by a date certain, unless
any party to the appeal filed a motion to retain, the appeal would be
reinstated and dismissed for want of prosecution.  The date certain has passed and no party to
the appeal has filed a motion to retain.
Accordingly, we reinstate the appeal
on our active docket, and we dismiss
it for want of prosecution.  See Tex.
R. App. P. 42.3(b) (providing that appellate courts may dismiss appeal
for want of prosecution after giving 10 days’ notice to all parties).
PER
CURIAM
Panel consists of Justices Keyes, Higley, and Bland.